 

The Gymboree Corporation

500 Howard Street

San Francisco, California 94105





January 8, 2013

 

Dear Evan:

 

I am pleased to offer you employment in the position of Chief Financial Officer
(“CFO”) of The Gymboree Corporation (the “Company”). In this position, you will
report to the Chief Executive Officer of the Company.

 

Start Date: If you accept our offer, your starting date will be January 21, 2013
(or such other date as is mutually agreed to by the Company and you) (such
starting date, the “Effective Date”).

 

Base Salary: Your initial base salary will be at the rate of $400,000 per year,
payable in accordance with the regular payroll practices of the Company. This
salary will be subject to annual review for increase from time to time in the
discretion of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”). Such base salary, as from time to time
adjusted, is referred to as “Base Salary.”

 

Annual Bonus: You will be considered annually for a target annual bonus equal to
50% of your Base Salary. The actual amount of the bonus, if any, will be based
on the attainment of pre-established performance goals as determined by the
Compensation Committee To be eligible to receive the bonus, you must be employed
through the last day of the applicable fiscal year. Any annual bonus shall be
paid as soon as practicable following the completion of the Company’s audited
financial statements for the applicable fiscal year and in all events during the
calendar year in which the applicable fiscal year ends.

 

Sign-On Bonus: You will receive a sign-on bonus in the amount of $150,000
payable in cash on the next regularly scheduled payroll date following the
Effective Date. If you voluntarily terminate employment or your employment is
terminated for Cause (as defined below) within twelve months of the Effective
Date, you must repay the bonus to the Company within thirty days following
employment termination.

 

Equity Grants: As soon as reasonably practicable following the Effective Date,
you will be granted options (“Options”) to acquire units and restricted units
(“Restricted Units”) of Giraffe Holding, Inc. (“Parent”) (with each unit
(“Unit”) comprised of nine shares of Class A common stock of Parent and one
share of Class L common stock of Parent). Each grant is made pursuant, and
subject, to Parent’s 2010 Equity Incentive Plan (the “Plan”, attached as Exhibit
A) and an award agreement (attached as Exhibits B and C). You and the Company
agree that the Units received upon exercise of the Options and the Restricted
Units will be subject to the Amended and Restated Stockholders Agreement among
Parent, the Company and certain other parties dated December 23, 2011, as from
time to time amended (attached as Exhibit D).

 

-1-

 



Options: You will be granted Options to purchase 60,000 Units with an exercise
price equal to the fair market value of a Unit on the date of grant. The Options
will vest in equal installments on each of the first five anniversaries of the
Effective Date.

 

Restricted Units: You will be granted Restricted Units with a fair market value
(as determined by the Board of Directors of Parent in good faith) of $250,000 on
the date of grant. The Restricted Units will vest in equal installments on each
of the first three anniversaries of the Effective Date.

 

Benefit Plans. During your employment with the Company, you, and where
applicable your spouse and dependents, will be eligible to participate in all
benefit plans of the Company that are made available generally to other senior
executive officers of the Company, subject to the terms such plans. In addition
to holidays observed by the Company, you will be eligible for paid time off in
accordance with the policies of Company as in effect from time to time.

 

Reimbursement of Business Expenses. The Company will reimburse you for all
reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.

 

Severance: You will be eligible to participate in The Gymboree Corporation
Management Severance Plan (the “Severance Plan”), in accordance with its terms.
Your Severance Payment Percentage (as defined in the Severance Plan) will be
equal to 100%, which means that you will be entitled to receive 12 months’ Base
Salary on a termination by the Company without Cause or a resignation by you for
Good Reason (as such terms are defined in the Severance Plan).

 

Form I-9: The Immigration Reform and Control Act requires employers to verify
the employment eligibility and identity of new employees within three business
days of hire. Enclosed is a copy of the Form I-9 that you will be required to
complete. Please bring the appropriate documents listed on that form with you
when you report for work.

 

Withholding: All payments made by the Company under this letter agreement will
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.

 

-2-

 



Code of Conduct: You will be subject to, and you agree to comply with, the
Company’s Code of Conduct and Code of Ethics. You will also become a party to
the Company’s Confidential Information, Invention Assignment and Arbitration
Agreement, a copy of which is attached as Exhibit E.

 

Employment at Will. This letter agreement and your response are not intended to
constitute a contract of employment for a definite term. Employment with the
Company is at-will. This means that if you accept this offer both you and the
Company will retain the right to terminate your employment relationship at any
time, with or without notice or cause.

 

If you wish to accept this offer, please sign, date and return this letter
agreement to me. If you do accept as provided, this letter agreement will take
effect as a binding agreement between you and the Company on the date it is
received by me on behalf of the Company, provided that you satisfy the other
conditions set forth above in a timely manner. Please retain a copy of this
letter agreement for your records.

 

Evan, formalities aside, I am personally gratified that you are joining us and
look forward to your contribution.

 

 

Sincerely,

 

 

/s/ Jordan Hitch            

Jordan Hitch

 

Accepted and agreed:

 

 

/s/ Evan Price                

Evan Price

 

 

Date: _____________

 

-3-

